Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
With regards to the 35 USC 101 rejections for claims 1-20, they are withdrawn.
The following rejections are maintained:
Claims 1, 2, 8, 9, 10, 16, 17, 18, 19 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machery et al (US Patent: 8326598, issued: Dec. 4, 2012, filed: Mar. 26, 2008).

Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 10, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machery et al (US Patent: 8326598, issued: Dec. 4, 2012, filed: Mar. 26, 2008).

With regards to claim 1, Machery et al teaches a machine (Fig. 8: a processing machine having storage memory and processor to execute instructions can be implemented) translation method implemented by a machine translation system, the machine translation comprising: 

obtaining, by a first machine translation apparatus of the machine translation system, a source document that is to be translated and that comprises a first text in a source language (column 8, lines 48-67: a source document segment includes a source sentence that has one or more characters); 

generating, by the first machine translation apparatus, a first target document comprising second text in a first target language by converting the source document into the first target document, wherein the source language is different from the first target language (column 8, lines 48-67: the source sentence is converted in a first target language using a first machine translation service as a candidate translation (interpreted as a target document segment of the candidate translation)); 

transmitting, by the first machine translation apparatus, the first target document to a recommendation apparatus of the machine translation system (column 8, lines 48-67 

obtaining, by a second machine translation apparatus of the machine translation system, the source document (column 8, lines 48-67 and column 9, lines 48-67: a second machine translation service takes the source sentence from the source document segment); 

generating, by the second machine translation apparatus, a second target document comprising third text in a second target language by converting the source document into the second target document , wherein the second target language is different from the first target language and the source language (column 8, lines 48-67 and column 9, lines 48-67: the second machine translation service converts to a second version of the target language, the second version including a sentence having one or more characters); 

transmitting, by the second machine translation apparatus, the second target document to the recommendation apparatus (column 8, lines 48-67 and column 9, lines 48-67: the output of the second machine translation service is provided to the machine translation selection system that will recommend/select from one of a plurality of machine translation services (which include the first and second machine translation services)); 

determining, by the recommendation apparatus, a feature value of each preset feature of each of the first target document and the second target document to evaluate at least one of a fluency or a fidelity of the first target document and the second target document (column 9, lines 1-20: a feature value evaluates fluency and fidelity is through calculation of modified n-gram precision score (pn) for the each of the first and second target document segments); 

determining, by the recommendation apparatus, a recommendation rating of each of the first target document and the second target document based on the feature value of each preset feature of each of the first target document and the second target document (column 9, lines 1-20 and lines 40-67: a recommendation to select a machine translation service for its corresponding target document portion is determined/identified via the BLEU score that is based on Eqn. 1); and 

outputting, by the recommendation apparatus, a target document with a highest recommendation rating based on the recommendation rating of each of the first target document and the second target document (column 9, lines 60-67: the target document corresponding to the selected/recommended machine translation service is selected as an output).With regards to claim 2, which depends on claim 1, Machery et al teaches wherein the recommendation rating of each of the first target document and the second target document is determined using a preset recommendation rating algorithm based on the feature value of each preset feature of each of the first target document and the second target document (column 9, lines 40-67: a preset recommendation/machine-translation-service-selection algorithm determines the recommended machine-translation-service (recommendation rating)), a datum feature weight of each of the first target document and the second target document (column 9, lines 40-67: the feature is weighted based upon the initial prior weights for each of the machine language translation systems for the first and second documents), and a datum feature offset of each preset feature (column 9, lines 48-67: the offset is based upon the score from the BLEU correlation matrix), wherein the machine translation method further comprises obtaining, by the recommendation apparatus, the datum feature weight and the datum feature offset of each preset feature through training based on a first sample document set and a first sample translation set (column 6, lines 59-67 and column 7,lines 1-20: each machine translation system is generated from a sample document corpus and its own sampled translation set/data-group from the corpus), wherein the first sample document set comprises a to-be-translated sample document, and wherein the first sample translation set comprises a reference translation corresponding to each sample document (column 6, lines 59-67, column 7, lines 1-20, column 8, lines 1-5, column 56-67 and column 9, lines 1-14: the training corpus document is sampled to identify reference translation content for generating each machine translation system, and the weight and offsets are calculated using candidate translation output from each of the machine translation systems as part of each BLEU score).wherein each preset feature comprises at least one of a first-type preset feature or a second-type preset feature, wherein the first-type preset feature is used to evaluate the fluency of each of the first target document and the second target document,  wherein the second-type preset feature is used to evaluate the fidelity of each of the first target document and the second target document (column 9, lines 1-20: a feature is the modified precision number, which represents fluency and fidelity in equation 1), wherein determining feature value of each preset feature of each of the first target document and the second target document comprises: extracting at least one of a feature value of each first-type preset feature of each of the first target document and the second target document using an extraction algorithm of each first-type preset feature or a feature value of each second-type preset feature of each of the first target document and the second target document using an extraction algorithm of each second-type preset feature (column 9, lines 1-20: n gram content is extracted to determine the feature value (modified precision score)); and using at least one of the feature value of each first-type preset feature of each of the first target document and the second target document or the feature value of each second-type preset feature of each of the first target document and the second target document to form a feature value of each preset feature of each of the first target document and the second target document (column 9, lines 1-20: n gram value is used to form the feature value/modified precision score)).With regards to claim 9. Machery et al teaches a machine translation system, comprising: a first machine translation apparatus, comprising: a first memory storing first instructions; and a first processor coupled to the first memory and configured to execute the first instructions to cause the first machine translation apparatus to: obtain a source document that is to be translated and that comprises first text in a source language,; and generate a first target document comprising second text in a first target language by converting the source document into the first target document , wherein the source language is different from the first target language; a second machine translation apparatus comprising: a second memory storing second instructions; and a second processor coupled to the second memory and configured to execute the second instructions  to cause the second machine translation apparatus to: obtain the source document; generate a second target document comprising third text in a second target language by converting the source document into the second target document, wherein the second target language is different from the first target language and the source language; a recommendation apparatus  coupled to the first machine translation apparatus and the second machine translation apparatus and  comprising: a third memory storing third instructions; and a third processor coupled to the third memory and configured to execute the third instructions to cause the recommendation apparatus to: determine a feature value of each preset feature of each of the first target document and the second target document  to evaluate at least one of a fluency or a fidelity of the first target document and the second target document; determine a recommendation rating of each of the first target document and the second target document based on the feature value of each preset feature of each of the first target document and the second target document; and output a target document with a highest recommendation rating based on the recommendation rating of each of the first target document and the second target document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 10 which depends on claim 9, Machery et al teaches wherein the recommendation rating of each of the first target document and the second target document is determined using a preset recommendation rating algorithm based on the feature value of each preset feature of each of the first target document and the second target document, a datum feature weight of each of the first target document and the second target document, and a datum feature offset of each preset feature, wherein the third instructions further cause the third processor to be configured to obtain datum feature weight and the datum feature offset of each preset feature through training based on a first sample document set and a first sample translation set, wherein the first sample document set comprises a to-be-translated sample document, and wherein the first sample translation set comprises a reference translation corresponding to each sample document, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.With regards to claim 16 which depends on claim 10, Machery et al teaches wherein each preset feature comprises at least one of a first-type preset feature or a second-type preset feature, wherein the first-type preset feature is used to evaluate the fluency of each of the first target document and the second target document,  wherein the second-type preset feature is used to evaluate the fidelity of each of the first target document and the second target document, and wherein the third instructions further cause the recommendation apparatus  to: extract at least one of a feature value of each first-type preset feature of each target translation using an extraction algorithm of each first-type preset feature or a feature value of each second-type preset feature of each target translation using an extraction algorithm of each second-type preset feature; and use at least one of the feature value of each first-type preset feature of each target translation or the feature value of each second-type preset feature of each target translation to form a feature value of each preset feature of each target feature, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.With regards to claim 17. Machery et al teaches a machine translation system, comprising a neural network  machine translation apparatus comprising: a first memory storing first instructions; and a first processor coupled to the first memory and configured to execute the first instructions to cause the neural network machine translation apparatus to: obtain a source document that is to be translated and that comprises first text in a source language; and generate a first target document that comprises second text in a first target language by converting the source document into the first target document , wherein the source language is different from the first target language; a statistical machine translation apparatus comprising: 
a second memory storing second instructions; and a second processor coupled to the second memory and configured to execute the second instructions to cause the statistical machine translation apparatus to: obtain the source document; and generate a second target document that comprises third text in a second target language by converting the source document into the second target document, wherein the second target language is different than both the first target language and the source language; and a recommendation apparatus coupled to the neural network machine translation apparatus and the statistical machine translation apparatus and comprising: a third  memory storing third  instructions; and a third  processor coupled to the third memory and configured to execute the third  instructions to cause the third  processor: determine a feature value of each preset feature of each of the first target document and the second target document  to evaluate at least one of a fluency or a fidelity of the first target document and the second target document; determine a recommendation rating of each of the first target document and the second target document  based on the feature value of each preset feature of each of the first target document and the second target document; and output one of the first target document or the second target document with a highest recommendation rating based on the recommendation rating of each of the first target document and the second target document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 18. Machery et al teaches a computer program product comprising computer-executable instructions that are stored on  a non-transitory computer-readable medium and that, when executed by a processor, cause an machine translation system  to be configured to: obtain, by a first machine translation apparatus of the machine translation system, a source document that is to be -translated and that comprises first text in a source language; generate, by the first machine translation apparatus, a first target document comprising second text in a first target language by converting  the source document into the first target document , wherein the source language is different from the target language; obtain, by a second machine translation apparatus of the machine translation system, the source document, generate, by the second machine translation apparatus, a second target document comprising a third text in a second target language by converting the source document into the second target document, wherein the second target language is different from the source language and the first target language; determine, by a recommendation apparatus of the machine translation system, a feature value of each preset feature of each of the first target  document and the second target document evaluate at least one of a fluency or a fidelity of the first target document and the second target document  determine, by the recommendation apparatus, a recommendation rating of each of the  first target document and the second target document  based on the feature value of each preset feature of each of the first target document and the second target document; and output one of the first target document or the second target document with a highest recommendation rating based on the recommendation rating of each of the first target document and the second target document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 19, which depends on claim 18, Machery et al teaches wherein the recommendation rating of each of the target documents is based on a preset recommendation rating algorithm based on the feature value of each preset feature of each of the first target document and the second target document,  a datum feature weight of the first target document and the second target document, and a datum feature offset of each preset feature, as similarly explained in the rejection for claim 2, wherein the recommendation rating of each of the first target document and the second target document  is based on a preset recommendation rating algorithm based on the feature value of each preset feature of each of the first target document and the second target document,  a datum feature weight of each of the target documents, and a datum feature offset of each preset feature, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues Macherey does not teach ‘a first candidate translation in a second language and a second candidate translation in a third language that is different than the first language and the second language’ because “… all of the respective candidate translations 410 are in a same language … [and] “therefore, Macherey fails to disclose that the text of the second target document is in a different language than the text of the first text document”. However, this argument is not persuasive as the claim requires “a third language that is different than the first language and the second language”, which encompasses an interpretation that a third ‘version’ of a language is different than a second ‘version of a language. Since Macherey teaches in Fig 4, that there is a plurality of different versions in ref 410, then language’ than the first and second language’.  Should the applicant require the type of ‘difference’, to be a language difference, the examiner recommends the applicant consider clarifying that the third language is in a different language than the first language and the second language’, in the interest of expediting prosecution of this application.
The applicant argues that claims 9, 17 and 18 are allowable for reasons presented for claim 1 above, however this argument is not persuasive since claim 1 has been shown/explained to be rejected.
The applicant argues that claims that depend upon one or more of claims 1, 9, 17 and 18 are allowable by virtue of their dependency. However claims 1, 9, 17 and 18 have been shown/explained to be rejected above, and thus, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILSON W TSUI/Primary Examiner, Art Unit 2178